Citation Nr: 1503438	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  04-44 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In February 2006, the Board denied entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.  

The Veteran appealed the denial of service connection for type II diabetes mellitus and in December 2009, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision setting aside the denial and remanding the case.  In November 2010, the Board remanded the appeal for further development in compliance with the Court's Memorandum Decision.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for type II diabetes mellitus to include due to Agent Orange exposure.  The Veteran served aboard the USS DULUTH.  He does not contend that he went ashore in the Republic of Vietnam.  Rather, he asserts that his ship was in the waters offshore Vietnam picking up refugees and survivors and that he was exposed to Agent Orange while opening and discarding containers.  

In the November 2010 remand, the Board noted that in the Memorandum Decision, the Court cited as pertinent a provision in the VA Adjudication Procedures Manual M21-1 which provides the guidelines for verifying herbicide exposure in locations other than the Republic of Vietnam (now found at M21-1MR, IV.ii.2.C.10.o).  The Board indicated, however, that when a Veteran alleges exposure to herbicides during service aboard a Navy ship that operated in the waters offshore Vietnam, the applicable provision is at M21-1MR, IV.ii.1.H.28.h (Developing Claims Based on Service Aboard Ships Offshore the Republic of Vietnam).  

In an effort to comply with the Court's Memorandum Decision, the Board directed that the RO ensure compliance with the guidelines for developing claims based on service aboard ships offshore the Republic of Vietnam as well as the specific provision as ordered by the Court now found at M21-1MR, IV.ii.2.C.10.o.  

On review, the AOJ developed the case in accordance with the applicable provision for developing claims based on service aboard ships offshore the Republic of Vietnam.  That is, the AOJ placed a copy of a May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum in the claims folder.  Per M21-1MR, this memorandum substitutes for individual inquiries to the Compensation Service's Agent Orange mailbox and to the JSRRC, and will establish that the JSRRC has no evidence to support a claim of herbicide exposure during shipboard service.  

Notwithstanding, the Court's Memorandum Decision specifically stated that the Board must abide by the cited M21 provision which addressed herbicide exposure on a factual basis in locations other than Vietnam.  The Board is bound by the Court's Order and further, this development was specifically directed in the November 2010 remand.  Congress has not given the Board the power to disagree, respectfully or otherwise, with decisions of the Court.  Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Thus, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Memorandum Decision also noted that no VA medical records predating November 2001 were before the Court.  On remand, the Board was to ensure that all VA medical records with regard to the diabetes claim were associated with the claims folder.  Pursuant to the November 2010 remand, in May 2013, the AOJ asked the Veteran to identify all VA and non-VA medical providers for diabetes.  The attorney responded that all of the Veteran's treatment for diabetes was at the Topeka VA Medical Center.  On review, updated records were not obtained.  Additionally, there is no indication that records prior to 2001 were requested.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure compliance with M21-1MR, IV.ii.2.C.10.o.  Specifically, the AOJ must furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service does not confirm that herbicides were used as alleged, then send a request to JSRRC for verification of exposure to herbicides.  

2.  The AOJ must obtain records from the Topeka VA Medical Center pertaining to type II diabetes mellitus for the period prior to November 2001 and for the period since September 2002.  All records obtained must be associated with the virtual folder.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

